MARSRHALL, C. J.
1. Subject to express statutory limitations the grand jury in each county is under the control and direction of the Court of Common *197Pleas, and that court has authority after the disposition of matters pending at the beginning of the term to recess the grand jury for such further business as may arise during the term.
2. Upon trial of an indictment for assault with intent to commit rape under favor of Section 12421, General Code, an instruction that: “If you further find from the evidence beyond a reasonable doubt that defendant committed the assault upon the said Miss Mae-Murray with the intent to have' sexual intercourse with her against her will and intended to use such force as might be necessary to accomplish his purpose and would have done so but for her resistance thereto, then and in that event you will return a verdict finding the defendant guilty of the crime of assault with intent to rape as he stands charged in the indictment,” is not erroneous.
Wanamaker, Day and Allen, JJ., concur. Robinson, Jones and Matthias, JJ., concur in the judgment.